Title: From James Madison to Albert Gallatin, 28 May 1803 (Abstract)
From: Madison, James
To: Gallatin, Albert


28 May 1803, Department of State. Requests that a warrant for $600 be issued “on the appropriation for the contingent expences of the Department of State … in favor of Christopher S. Thom he to be charged and held accountable for the same.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p. JM requested that Gallatin issue additional warrants, in amounts ranging from $190 to $43,000, for expenses incurred for Barbary affairs and State Department contingencies. The requests omitted from this volume—available on National Archives microfilm M40—are dated 22 and 24 June, 11, 15, 19, and 22 July, 1 Aug., 27 Sept., and 24 Oct. 1803.


